IN THE SUPREME COURT OF PENNSYLVANIA
                               MIDDLE DISTRICT


UGI PENN NATURAL GAS, INC.,        : No. 191 MM 2017
                                   :
                Petitioner         :
                                   :
                                   :
           v.                      :
                                   :
                                   :
THE COURT OF COMMON PLEAS OF       :
LACKAWANNA COUNTY AND SUSAN A. :
WEISS, BRITTANY FORNASZEWSKI,      :
JESSE GILBRIDE AND CATIE GILBRIDE, :
                                   :
                Respondents        :


                                       ORDER



PER CURIAM

      AND NOW, this 17th day of January, 2018, the Application for Leave to File

Original Process is GRANTED, and the Petition for Review in the Nature of a Request

for a Writ of Prohibition is DENIED.